DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/600,601 filed 7/31/19.  
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Seago, U.S. Patent/Pub. No. 2014/0173112 A1.
As to claim 1, Agarwala teaches a method comprising: 
maintaining a policy data specifying respective policies defined by one or more customers in their corresponding clouds, wherein a policy defined for a corresponding cloud specifies a corresponding constraint to be enforced in said corresponding cloud during operation of said corresponding cloud (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint) and a set of hardware and software components (equivalent to deployment details)); 
receiving deployment details of a cloud [[from]] of a customer, said deployment details comprising software components constituting said cloud (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint) and a set of hardware and software components (equivalent to deployment details)).  
But Agarwala failed to teach the claim limitation wherein determining a set of policies of potential interest to said customer based on said deployment details of said cloud and said policy data; and recommending said set of policies [[to]] for said customer for applying in said cloud.
However, Seago teaches the limitation wherein determining a set of policies of potential interest to said customer based on said deployment details of said cloud and said policy data (Seago, page 4, paragraph 39; i.e., selection policy includes probability applying in said cloud (Seago, page 3, paragraph 27-28; page 4, paragraph 39; i.e., provides (equivalent to recommending) the selected policy that matches from cloud providers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala in view of Seago so that the system would be able to provide a matching set of policy for the cloud computing system.  One would be motivated to do so to reduce operating expenses and able to scale resources rapidly (see Seago, page 1, paragraph 1).

Claim(s) 8 & 15 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 8 & 15 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 2-3, 9-10 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Seago, U.S. Patent/Pub. No. 2014/0173112 A1, and Miller, U.S. Pub. No. 2014/0025608 A1.
As to claim 2, Agarwala-Seago teaches the method as recited in claim 1.  But Agarwala-Seago failed to teach the claim limitation wherein said deployment details further comprise hardware components constituting said cloud, said method further comprising generating a machine learning (ML) model based on said policy data, 
However, Miller teaches the limitation wherein said deployment details further comprise hardware components constituting said cloud, said method further comprising generating a machine learning (ML) model based on said policy data, wherein said determining comprises predicting said set of policies based on said ML model (Miller, page 2, paragraph 28; page 3, paragraph 29; i.e., machine learned from the training set to populate or predict of the selection rules).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Seago in view of Miller so that the system would be able to populate the rules engine.  One would be motivated to do so to able to generate and predict a probabilities for the rules or classification more accurate (see Miller, page 2, paragraph 17).
As to claim 3, Agarwala-Seago-Miller teaches the method as recited in claim 2, wherein each policy is of the form of a rule set and a corresponding action set, wherein said rule set specifies a condition and said corresponding action set specifies an action to be performed when said condition is satisfied [[in]] during the operation of said cloud (Agarwala, page 1, paragraph 8; page 6, paragraph 75; i.e., generate a set of plans once the requirement are met).  

Claim(s) 9-10 & 16-17 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations .


Claim(s) 4-7, 11-14 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Seago, U.S. Patent/Pub. No. 2014/0173112 A1, and Miller, U.S. Pub. No. 2014/0025608 A1, and further in view of Segel, U.S. Pub. No. 2009/0276722 A1.
As to claim 4, Agarwala-Seago-Miller teaches the method as recited in claim 3, wherein said predicting comprises: 
identifying an initial rule set for the customer (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint)); 
forming a set of action sets comprising the corresponding action set of each of said set of rule sets (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine); 
including each of said subset of action sets and the corresponding rule set as a corresponding policy in said set of policies (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine).
But Agarwala-Seago-Miller failed to teach the claim limitation wherein finding, based on said ML model, a set of rule sets closest to the initial rule set; selecting, based on said ML model, a subset of action sets that are most suitable for said initial rule set.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Seago-Miller in view of Segel so that the system would be able to apply the secondary rules set for matching items.  One would be motivated to do so to improve the less well-defined actions and flexibility of user input (see Segel, page 1, paragraph 2).
As to claim 5, Agarwala-Seago-Miller-Segel teaches the method as recited in claim 4, wherein said initial rule set is received from said customer as part of said receiving (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint)).  
As to claim 6, Agarwala-Seago-Miller-Segel teaches the method as recited in claim 5.  But Agarwala-Miller-Segel failed to teach the claim limitation wherein calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score.  
However, Seago teaches the limitation wherein calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score (Seago, page 3, paragraph 30; i.e., matching the primary and secondary rule sets).

As to claim 7, Agarwala-Seago-Miller-Segel teaches the method as recited in claim 6.  But Agarwala-Seago-Miller failed to teach the claim limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model.
However, Segel teaches the limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model (Segel, page 7, paragraph 115-118; i.e., applying filtering rule (equivalent to collaborative filtering)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Seago-Miller in view of Segel so that the system would be able to apply the secondary rules set for matching items.  One would be motivated to do so to improve the less well-defined actions and flexibility of user input (see Segel, page 1, paragraph 2).

Claim(s) 11-14 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4-7.  Therefore, claim(s) 11-14 is/are also rejected for similar reasons set forth in claim(s) 4-7.

Claim(s) 18, 19-20 is/are directed to system claims and they do not teach or further define over the limitations recited in claim(s) 4, 6-7.  Therefore, claim(s) 19, 19-20is/are also rejected for similar reasons set forth in claim(s) 4, 6-7.

Listing of Relevant Arts
Sandler, U.S. Patent/Pub. No. 8,812,520 B1 discloses calculating a score associating with the weight and search query.
Nuckolls, U.S. Patent/Pub. No. 2016/0070803 A1 discloses recommendation of resources and collaborative filtering.
Ashoorl, U.S. Patent/Pub. No. 2018/00948935 A1 discloses selection of actions based on set of rules.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449